

114 HR 5720 IH: Checkpoint Safety Act of 2016
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5720IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Engel (for himself, Mr. Donovan, Mr. Jeffries, Mr. King of New York, Mr. Lance, Mr. Pallone, Mr. Pascrell, Mr. David Scott of Georgia, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 49, United States Code, to require the deployment of law enforcement personnel at
			 airport screening locations at very large airports, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Checkpoint Safety Act of 2016. 2.Deployment of law enforcement personnel at airport screening locations at very large airportsSection 44901 of title 49, United States Code, is amended—
 (1)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator of the Transportation Security Administration; (2)by striking Under Secretary each place it appears and inserting Administrator; and
 (3)in subsection (h), by amending paragraph (2) to read as follows:  (2)Minimum requirements (A)In generalExcept at airports required to enter into agreements under subsection (c), the Administrator shall order the deployment of at least one law enforcement officer authorized to carry firearms within 300 feet of each airport security screening location and within the terminal during operating hours at each airport at which the number of annual enplanements for the most recent calendar year for which data are available is 8 million or more or the number of international enplanements is 1 million or more. The Administrator shall order the deployment of additional law enforcement officers authorized to carry firearms at such airports if the Administrator determines that such additional deployment is necessary to ensure airport security.
 (B)WaiverThe Administrator may waive the application of all or part of the requirements of subparagraph (A) only if the relevant law enforcement agency with jurisdiction over an airport described in such subparagraph certifies in a written application to the Administrator that adherence to all or part of such requirements would—
 (i)make provision of adequate security for such airport impossible; and (ii)cause extreme hardship to such law enforcement agency that would severely impair its ability to perform its duties..
 3.Law enforcement assistance in Federal airport securitySection 44903 of title 49, United States Code, is amended— (1)by striking Under Secretary of Transportation for Security each place it appears and inserting Administrator of the Transportation Security Administration;
 (2)by striking Under Secretary each place it appears and inserting Administrator; (3)in subsection (b), in the matter preceding paragraph (1), by striking passengers and inserting persons; and
 (4)in subsection (c)(1)— (A)in the first sentence, as amended by paragraph (2)—
 (i)by striking The Administrator and inserting (A) The Administrator; and (ii)by striking passengers and inserting all persons and property; and
 (B)by adding at the end the following new subparagraph:  (B)Any air transportation security program established pursuant to subparagraph (A) shall be adequate to ensure—
 (i)close cooperation between all relevant parties in ensuring airport security; (ii)high training standards for all security and law enforcement personnel;
 (iii)prompt notification of and law enforcement response to any security incidents which may arise at the airport, including detention of persons who may attempt to evade transportation security screening; and
 (iv)multiple means for Transportation Security Officers or members of the public to request prompt law enforcement assistance in the airport..
 4.Stationing of deputized law enforcement officersSection 44922 of title 49, United States Code, is amended— (1)in subsection (a), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (2)by striking Under Secretary each place it appears and inserting Administrator; and (3)by striking subsection (f).
			